DETAILED ACTION
	
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020, has been entered.

	In response, the applicant amended claims 1, 14, 16, 29, and 30. Claims 5 and 20 were cancelled.  Claims 1-3, 6-18, and 21-31 are pending and currently under consideration for patentability.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejections of claims 1-3, 6-18, and 21-31 under 35 U.S.C. 112 (a) Applicant has appropriately amended the claims. One skilled in the art would recognize that the specification provides written description support for determining whether net gain in lift is provided. The rejections of claims 1-3, 6-18, and 21-31 under 35 U.S.C. 112 (a) (for these previous grounds) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-3, 6-18, and 21-31 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejections of claims 1-3, 6-18, and 21-31 under 35 U.S.C. 101 have been withdrawn accordingly.

Applicant specifically argues that 
1)	“Claim 1 is not directed to "certain methods of organizing human activity" because…While the claim includes "advertisement content segments," the claim itself is directed towards generating an optimized log rather than advertising activity. Therefore, claim 1 is not directed to "certain methods of organizing human activity" because, while the claim includes advertising content segments it is not directed to the advertising segments themselves. Furthermore, claim 1 is not directed to "mental processes" for similar reasons”


Examiner respectfully disagrees with Applicant’s first argument. 
The claimed invention is clearly directed to specific advertising or marketing or sales activities. The invention is directed to scheduling advertisements in available inventory slots. A claim need not explicitly involve displaying an advertisement to constitute an “advertising or marketing or sales activity”. Furthermore, it is unclear how these “reasons” would similarly explain why the claimed subject matter would not encompass a  human manually (e.g., in their mind, or using paper and pen) generating/adjusting an advertisement log to helps to maximize various monetary/performance criteria (e.g., lift, performance) associated with the associated advertising campaigns using Monte Carlo simulation, but for the recitation of generic computer components. 

2)	“Claim 1 integrates the alleged judicial exception into practical applications at least by improving the functioning of a computer and by applying the judicial exception in a meaningful way…Each of these elements reduces the number of swaps needed to assess to generate an optimized advertisement log, thus lowering the amount of memory and processing power needed to optimize the log by performing the Monte Carlo simulation. Thus, the claim is directed to a technical improvement over previous technology in the field, as the claimed elements improve the functioning of a computer by lowering the number of computations performed by the computer, as well as the amount of memory used by the computer when performing the Monte Carlo simulation… A person of ordinary skill in the art would recognize based on the specification that, compared to process of optimizing a log that considers all possible swaps, reducing the number of swaps to optimize by retaining only swaps that are both permissible based on pruning criteria and desirable (provide a net gain in lift) would improve the functioning of a computer being used to optimize an advertisement log by reducing the processing power and memory needed to optimize the log”


Examiner respectfully disagrees with Applicant’s second argument. 
The Examiner agrees that the specification need not explicitly set forth the improvement, and that it may instead describe the invention such that the improvement would be apparent to one of ordinary skill in the art, the Examiner disagrees that the specification includes such a description. Furthermore, the Examiner is persuaded that it would be apparent to one of ordinary skill in the art, from the specification, that the claimed invention is directed to lowering the number of computations performed by the computer, as well as the amount of memory used by the computer when performing the Monte Carlo simulation. As such, the Examiner is persuaded that the claimed invention is directed to a technical improvement to the functioning of a computer or other technology.
Allowable Subject Matter

Claims 1-3, 6-18, and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Chaar et al. (U.S. PG Pub No. 2017/0064365, March 2, 2017 - hereinafter "Chaar”); Opdycke et al. (U.S. PG Pub No. 2008/0306804, December 11, 2008 - hereinafter "Opdycke”); Collins (U.S. PG Pub No. 2009/0327030 December 31, 2009 - hereinafter "Collins”); Chan et al. (U.S. PG Pub No. 2012/02583775 October 4, 2012 - hereinafter "Chan”); Huang et al. (U.S. PG Pub No. 2020/0004743 January 2, 2020 - hereinafter "Huang”); Vershcueren et al. (U.S. PG Pub No. 2007/0113244 May 17, 2007 - hereinafter "Vershcueren”);and “Prediction and Optimal Scheduling of Advertisements in Linear Television” (Bhatt, Ghan et al., MPI 2015 Report)

Chaar discloses optimizing an advertisement log comprising a plurality of slots based on optimized lift/revenue.
Opdycke discloses a method/system for optimizing an advertising schedule for broadcast television based on various constraints and optimizing using Monte Carlo simulation.
Collins discloses wherein the at least one processor determines a performance level for each of the advertisement campaigns that is one of an integer number of performance levels.
Chan discloses wherein the Monte Carlo simulation comprises a multi-threaded Monte Carlo simulation having a plurality of parallel threads.
Huang discloses a method/system for optimizing an advertising schedule for broadcast television based on various constraints and optimizing using Monte Carlo simulation.
Vershcueren discloses a method/system for optimizing an advertising schedule for broadcast television based on various constraints.
“Prediction and Optimal Scheduling of Advertisements in Linear Television” discloses optimizing an advertising schedule for broadcast television based on various constraints and optimizing using Monte Carlo simulation.

As per Claims 1, 16, and 31, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of “retains only a subset of the plurality of permissible swaps that have a determined net gain in lift, for each retained permissible swap of the retained subset of permissible swaps, evaluate for each retained permissible swap of the retained subset of permissible swaps…retains only desirable permissible swaps from the subset of permissible swaps that meet the desirability criteria; optimizes the retained desirable permissible swaps based at least in part on the net gain in lift generated by the retained desirable permissible swaps using Monte Carlo simulation."  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight
  Claims 2, 3, 6-15, 17, 18, and 21-30 depend upon claims 1, 16, and 31 and have all the limitations of claims 1, 16, and 31and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621